—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration under an insurance policy, Roberta Monique King appeals from a judgment of the Supreme Court, Queens County (Groh, J., on decision; Kassoff, J., on judgment), entered July 1, 1992, which, after a hearing, granted the petition.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The court erred in refusing to admit into evidence a certified postal return receipt as evidence of mailing. Therefore, we find that the insured submitted sufficient evidence that a notice of claim was timely mailed and received (see, Matter of Allstate Ins. Co. [Patrylo] 144 AD2d 243; Matter of Sea Ins. Co. v Hopkins, 91 AD2d 998). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.